This plaintiff was struck by the same car driven by defendant's son as struck Savoie, and what is said in the companion suit of Savoie against this same defendant 183 So. 530, on the question of liability, applies to this case also, and the only question to decide in this case is the amount of damages to which Campbell is entitled.
Campbell received a fracture of the right scapula — shoulder blade — and a bruise on his right leg. He was in the United States Marine Hospital for about three weeks, and returned to the camp and did light work around the kitchen about six weeks after his injury. It appears that his shoulder and leg injury has recovered, except for occasional slight pain in the right shoulder. We do not consider the injuries very serious, and they are not of a permanent nature. He did suffer considerable pain with his shoulder for the first few weeks after the injury. We think an award of $500 for his physical injuries, pain and suffering, together with $45 for one and one half month's loss of time at $30 per month, will adequately compensate him for the injuries.
For the reasons assigned, it is ordered that the judgment appealed from be and the same is hereby annulled, avoided and reversed, and it is now ordered, adjudged and decreed that the plaintiff, Robert H. Campbell, do have and recover judgment of the defendant, Levin M. Walker, in the full sum of $545, with legal interest thereon from judicial demand, and for cost in both courts. *Page 537